Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1, 4-5, 14-18, 20, 23, 26, and 45-72 drawn to a method of treating chemotherapy-induced peripheral neuropathy (CIPN)) in the reply filed on April 20, 2021, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific species selected from SEQ ID NOs: 1-54 as SEQ ID NO: 31) in the reply filed on April 20, 2021, is acknowledged.  

Status of Claims
Claims 1-44 were originally filed on February 19, 2019. 
The amendment received on July 6, 2020, canceled claims 2, 6-13, 19, 21-22, 24-25, 28-30, and 32-42; and amended claims 1, 3-5, 15-16, 20, 23, 26-27, and 31.  The amendment received on April 20, 2021, canceled claims 3, 27, 31, and 43-44; amended claims 1, 5, 14-15, 17, and 23; and added new claims 45-72. 
Claims 1, 4-5, 14-18, 20, 23, 26, and 45-72 are currently pending and claims 1, 4-5, 14-18, 20, 23, 26, 46-61, and 71-72 are under consideration as claims 45 and 62-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2021.

Priority
The present application claims status as a 371 (National Stage) of PCT/US2017/048582 filed August 25, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/380,048 filed on August 26, 2016. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on April 2, 2020; July 6, 2020; and April 20, 2021, are being considered by the examiner.  Please note that in the IDS received on 4/2/20, NPL documents 58, 61, 70, 78, 80, 88, 94, 100, 101, and 181 have been crossed out and not considered because a copy of each document has not been provided.  

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended where the method administers one of four agents; namely, (1) 100% identity to a bcl-w protein with any N-/C-terminal additions; (2) 100% identity to a bcl-w protein fragment comprising the BH4 domain thereby encompassing a fragment limited to 100% identity to the BH4 domain up to a fragment having 100% identity to the full length bcl-w protein but with one less amino acid residue not in the BH4 domain; (3) a polypeptide having at least 50% identity to the BH4 domain 3R1 or Bax; or (4) a mimetic of bcl-w that is internally cross-linked (i.e., a cross-link between any two amino acids within the mimetic), is at least 50% identical to the BH4 domain of bcl-w thereby encompassing polypeptides having up to 12 amino acid differences to the naturally occurring BH4 domain, and must bind to IP3R1 or Bax.
Regarding claim 14, please note that the Examiner is interpreting that agents (2), (3), and (4) have a length ranging from 18 to 100 amino acids in length.  As discussed in the 112(d) rejection below, since the BH4 domain of bcl-w is 23 amino acids in length, then a BH4 domain containing fragment (i.e., agent (2)) cannot have 18-22 amino acids in length because it would then not contain the whole BH4 domain.  Moreover, it is noted that if the bcl-w mimetic or polypeptide are 18 amino acids in length, it would then follow that at least 12 of the 18 amino acids must be from the BH4 domain of bcl-w in order to at least be 50% identical to the BH4 domain of bcl-w.  
Regarding claim 47, please note that the Examiner is interpreting the scope of claim 47 as open-ended requiring at least 70% to the BH4 domain of bcl-w thereby encompassing polypeptides having up to 6 different amino acid residues to the naturally occurring BH4 domain.  
Regarding claim 48, please note that the Examiner is interpreting the scope of claim 48 as open-ended where any 1 to 10 amino acid residues of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 56.5% to 95.6% identity).  It is noted that the substitutions can be conservative or non-conservative substitutions. 
Regarding claim 49, please note that the Examiner is interpreting the scope of claim 49 as open-ended where any 1 to 5 amino acid residues of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 78.2% to 95.6% identity).  It is noted that the substitutions can be conservative or non-conservative substitutions. 
rd paragraph).  Furthermore, the instant specification teaches that an example of the non-interacting alpha-helical face of the BH4 domain is the domain that interacts with IP3R and/or Bax (See instant specification, pg. 13, 2nd and last paragraph).  The instant specification also defines the “interacting face” of the internally cross-linked polypeptides as including those amino acid residues of the alpha helix that interacts with a Bax protein (See instant specification, pg. 23, 3rd paragraph).  However, the instant specification and the prior art do not specify which amino acid residues interact or do not interact with IP3R and/or Bax.  Therefore, the scope of claim 50 is unclear because it is unclear which 1 to 10 residues can be substituted.  
	Regarding claim 51, please note that the Examiner is interpreting the scope 51 as open-ended where any 1 to 5 amino acid residues located on the non-interacting face of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 78.2% to 95.6% identity).  It is noted that the substitutions can be conservative or non-conservative substitutions.  Similar to claim 49, the scope of claim 51 is unclear because it is unclear which 1 to 5 residues can be substituted. 
Regarding claim 53, please note that the Examiner is interpreting the scope of claim 53 as open-ended requiring at least 70% to the BH4 domain of bcl-w thereby encompassing internally cross-linked polypeptides having up to 6 different amino acid residues to the naturally occurring BH4 domain. 

Regarding claim 55, please note that the Examiner is interpreting the scope of claim 55 as open-ended where any 1 to 5 amino acid residues of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 78.2% to 95.6% identity) as long as the polypeptide has an internal cross-link.  It is noted that the substitutions can be conservative or non-conservative substitutions.
Regarding claim 56, please note that the Examiner is interpreting the scope 56 as open-ended where any 1 to 10 amino acid residues located on the non-interacting face of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 56.5% to 95.6% identity) as long as the polypeptide has an internal cross-link.  It is noted that the substitutions can be conservative or non-conservative substitutions.  Similar to claim 48, the scope of claim 48 is unclear because it is unclear which 1 to 10 residues can be substituted.
Regarding claim 57, please note that the Examiner is interpreting the scope 57 as open-ended where any 1 to 5 amino acid residues located on the non-interacting face of the naturally occurring BH4 domain of bcl-w are substituted (i.e., correlates to 78.2% to 95.6% identity) as long as the polypeptide has an internal cross-link.  It is noted that the substitutions can be conservative or non-conservative substitutions.  Similar to claim 48, the scope of claim 48 is unclear because it is unclear which 1 to 5 residues can be substituted.
Regarding claims 58-59, please note that the Examiner is interpreting the scope of claims 58-59 as open-ended requiring 100% identity to SEQ ID NO: 31 where each Xaa is an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claim 58), or (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 59).  It is noted that SEQ ID NO: 31 has 
Regarding claims 60-61, please note that the Examiner is interpreting the scope of claims 60-61 as closed-ended requiring 100% identity and the same length to SEQ ID NO: 31 where each Xaa is an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claim 60), or (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 61).  It is noted that SEQ ID NO: 31 has three Xaa residues located at positions 13, 17 and 18.  As will be further articulated in the 112(b) rejection below, it is unclear how each Xaa can be either an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claim 58), or (S)-2-(4-pentenyl)Ala-OH or (R)-2-(4-pentenyl)Ala-OH (claim 59) when SEQ ID NO: 31 in the Sequence Listing indicates that the Xaa at position 13 is S-pentenyl Ala, the Xaa at position 17 is S-pentenyl Ala, and the Xaa at position 18 is norleucine.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites, “…a PI3K inhibitor, or a Raf inhibitor.”  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses phosphatidylinositol 3-kinase (PI3K) inhibitor and rapidly accelerated fibrosarcoma (Raf) inhibitor for the first recitation, thereafter PI3K inhibitor and Raf inhibitor may be utilized.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  claim 18 recites, “an EGF-R inhibitor, an Eph-R inhibitor, a p38/JAK kinase inhibitor,…,a MEK inhibitor, a MAPK inhibitor, a Trk inhibitor,…”  Although, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner respectfully requests that Applicant uses elongation growth factor receptor (EGF-R) inhibitor, ephrin receptor (Eph-R) inhibitor, a p38/Janus kinase (p38/JAK) kinase inhibitor, mitogen-activated protein kinase kinase (MEK) inhibitor, a mitogen-activated protein kinase (MAPK) inhibitor, and a tyrosine receptor kinase (Trk) inhibitor for the first recitation, thereafter EGF-R inhibitor, Eph-R inhibitor, p38/JAK kinase inhibitor, MEK inhibitor, MAPK inhibitor, and Trk inhibitor may be utilized.  Appropriate correction is required.

Claim 60 is objected to because of the following informalities:  claim 60 ends with two periods.  It is respectfully requested that claim 60 ends with a single period in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or 

Claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Note: this rejection is limited to a polypeptide and a bcl-w mimetic.  A bcl-w protein and a BH4 domain containing fragment thereof is fully supported.  
Independent claim 1 includes a “polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of the BH4 domain of bcl-w” and a “bcl-w mimetic that is an internally cross-linked polypeptide that is at least 50% identical to the amino acid sequence of the BH4 domain of bcl-w”.  The interpretation of this phrase is described above in the “Sequence Interpretation” section where these polypeptides and/or bcl-w mimetics have up to 12 amino acid differences to the naturally occurring BH4 domain (note: BH4 domain is 23 amino acids in length as depicted in instant SEQ ID NO: 2).  Moreover, claims 47 and 53 include a “polypeptide or a bcl-w mimetic comprising an amino acid sequence that is at least 70% identical to the amino acid sequence of the BH4 domain of bcl-w”.  The interpretation of this phrase is described above in the “Sequence Interpretation” section where these polypeptides and/or bcl-w mimetics have up to 6 amino acid differences to the naturally occurring BH4 domain (note: BH4 domain is 23 amino acids in length as depicted in instant SEQ ID NO: 2).  Claims 48, 50, 54, and 56 include a “polypeptide or a bcl-w mimetic comprising an amino acid sequence that is identical to the amino acid sequence of the BH4 domain of bcl-w except for between 1 to 10 amino acid substitutions”.  The interpretation of this phrase is described above in the “Sequence Interpretation” section where these polypeptides and/or bcl-w mimetics have 1 to 10 amino acid differences to the naturally occurring BH4 domain thereby 3R1 or Bax. 
There is no conserved structure for the aforementioned polypeptide and the only conserved structure for the aforementioned bcl-w mimetic is in an internally cross-link.  However, whether there is an internal cross-link present or not, the prior art does not teach or suggest a correlation between polypeptides and/or mimetics comprising this cross-link and the function of binding to IP3R1 or Bax, e.g., see Pease-Raissi et al., Neuron 96:373–386 (2017) at p. e4, 4th paragraph; Figures 5 and 6A-C (cited in the IDS received on 4/2/20), teaching that the bcl-w mimetic having the amino acid sequence identical to instant SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are pentenyl alanine and where the Xaa at position 18 is norleucine binds to IP3R1.  Walensky et al. U.S. Patent No. 10,106,590 B2 at Figures 1A and 2A (cited in the IDS received on 4/2/20), teaches polypeptides and/or mimetics of bcl-2, bcl-w, and bcl-xL where two polypeptides/mimetics of the BH4 domains of bcl-w have one substitution (i.e., L22A or D16K) and one polypeptide/mimetic of the BH4 domains of bcl-w have two substitutions (i.e., D16K and G32D).  Walensky et al. also found a region of homology at the N-terminus of each bcl protein that includes alpha-helix 1 (See Walensky specification, col. 70, lns 40-56; Figure 1).  However, Walensky et al. only examined variants of the BH4 domain of bcl-2 binding capacity to Bax (See Walensky specification, col. 70, lns 57-67; col. 71, lns 39-67 to col. 72, lns 1-16; Figures 3, 9-13).  As such, Walensky et al. recognizes a necessary core structure of a BH4 domain of bcl-2 that is needed to bind to Bax, but the prior art does not recognize a 
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification teaches that the internally cross-linked bcl-w polypeptide is selected from the group consisting of the amino acid sequence set forth in SEQ ID NOs: 4-32, 50 and 51 (See instant specification, pg. 3, 1st paragraph; pg. 18-19) where these sequences encompass three substitutions including the location of the internal cross-link and from 2 to 5 deleted residues at the N- and/or C-terminus.  Moreover, these internally cross-linked polypeptides can have up to 10 substitutions (See instant specification, pg. 3, 1st paragraph).    The instant specification also teaches that the amino acid sequence of the BH4 domain of bcl-w is SEQ ID NO: 2 (note: 23 amino acids in length) (See instant specification, pg. 12, last paragraph).  As such, at least 50% identity correlates to polypeptide sequences having up to 11 differences with SEQ ID NO: 2 where these differences include any substitutions, deletions, and/or additions.  In the examples, the naturally occurring BH4 domain of bcl-w is utilized to determine that the BH4 domain of bcl-w binds to IP3R1(See instant specification, pg. 60, last two paragraphs).  However, the instant specification fails to identify a core sequence or residues necessary for a polypeptide comprising at least 50% identity to the BH4 domain of bcl-w to function in binding to IP3R1 and/or Bax.  Thus, the instant specification fails to demonstrate that any of the polypeptides or bcl-w mimetics function in binding to IP3R1 and/or Bax.  Therefore, the instant specification is not sufficient for the skilled artisan to envisage polypeptides or bcl-w mimetics having at least 50% identity to the BH4 domain of bcl-w which preserve function nor to envisage those substitutions, deletions, and/or additions with an expectation that function will be preserved.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 do not meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating chemotherapy-induced peripheral neuropathy (CIPN) in a human subject in need thereof by administering a therapeutically effective amount of a bcl-w protein, a BH4 domain containing fragment thereof, or a bcl-w mimetic comprising an internally cross-linked polypeptide comprising the amino acid sequence of SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are selected from an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains, (S)-2-(4-pentenyl)Ala-OH, and (R)-2-(4-pentenyl)Ala-OH, and the Xaa at position 18 is norleucine, where the bcl-w protein, the BH4 domain containing fragment, or bcl-w mimetic binds IP3R1 or Bax, does not reasonably provide enablement for treating chemotherapy-induced peripheral neuropathy (CIPN) in a human subject in need thereof by administering a therapeutically effective amount of (1) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 50% identical to the BH4 domain of bcl-w, (2) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 70% identical to the BH4 domain of bcl-w, (3) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 10 substitutions relative to the amino acid sequence of the BH4 domain of bcl-w, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain, (4) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 5 substitutions relative to the amino acid sequence of the BH4 domain of bcl-w, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;

7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the human subject is need of treatment of chemotherapy-induced peripheral neuropathy (CIPN) and where the human subject can be treated by administering a therapeutically effective amount of a bcl-w protein, a BH4 domain containing fragment thereof, a polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of the BH4 domain of bcl-w (hereinafter referred to as “the polypeptide”, or a bcl-w mimetic that is an internally cross-linked polypeptide and has at least 50% identity to the amino acid sequence of the BH4 domain of bcl-w (hereinafter referred to as “the mimetic”) where the polypeptide and mimetic bind to IP3R1 or Bax (See claim 1), there is no common core structure or sequence shared among the polypeptides or mimetics to suggest that an ordinary skilled artisan can extrapolate the efficacy of one sequence, e.g., a polypeptide comprising the naturally occurring BH4 domain of bcl-w or SEQ ID NO: 31, to non-structurally related sequences.  Without a common core structure or sequence, an ordinary skilled artisan would be unduly burdened to test each sequence to determine which polypeptides and/or mimetics are capable of binding to IP3R1 or Bax in order to treat CIPN in a human subject. 
The Specification discusses where the full length bcl-w protein results in the treatment of CIPN when compared to control (See present specification, pg. 59, last paragraph; Figure 3B).  Similarly, the Specification discusses where the naturally occurring BH4 domain of bcl-w results in the treatment of PIPN when compared to control (See present specification, pg. 60, 2nd paragraph; Figure 3E).  Moreover, the Specification demonstrates that the BH4 domain of bcl-2 and bcl-xL did not prevent CIPN 
Although, the prior art demonstrates that a mimetic comprising the amino acid sequence of instant SEQ ID NO: 31 resulted in treatment of CIPN, the specification fails to demonstrate a representative number of polypeptides and mimetics, which would treat CIPN in a human subject.  Rather, the specification provides evidence of the full length bcl-w protein and a naturally occurring BH4 domain fragment of bcl-w (i.e., SEQ ID NO: 2).  Although, not every species is required to be demonstrated to evidence the intended result, given that the Specification found that bcl-w homologs, i.e., BH4 domains of bcl-2 and bcl-xL did not treat CIPN, a single polypeptide and a single mimetic demonstrating the intended use of treating CIPN in a human subject would not support that other polypeptides and/or mimetics without a common core structure or sequence would similarly function to bind IP3R1 or Bax in order to treat CIPN in a human subject without undue experimentation.  Accordingly, claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 are unduly broad with respect to the administration of the encompassed polypeptides and/or mimetics.

The State of the Prior Art
Currently there is no prior art evidencing that administering a therapeutically effective amount of a bcl-w protein, a BH4 domain containing fragment thereof, a polypeptide, or a bcl-w mimetic would treat CIPN in a human subject.  
However, as discussed in the written description rejection above, a post-filing reference, i.e., Pease-Raissi et al., evidences that a mimetic consisting of the amino acid sequence of instant SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 is pentenyl alanine and the Xaa at position 18 is norleucine treats CIPN (See Pease-Raissi article, p. e4, 4th paragraph; Figures 5 and 6A-C).  Therefore, the state of the art evidences that one bcl-w mimetic treats CIPN. 
Regarding treatment of CIPN generally, Hu et al. teaches that the pathogenesis of CIPN have been studied for decades but it is not completely understood (See Hu et al., Curr. Neuropharmacology 17:184-196 (2019) at pg. 184, col. 2, last paragraph).  Hu et al. also teaches that multiple drugs have been used and studied for decades, but their effect against CIPN are still controversial according too Gynecologic Oncol. 140:176-183 (2016) at pg. 177, col. 1, last paragraph) (cited in the IDS received on 4/2/20).  None of the available therapies reverse the neuropathy although some may ameliorate the pain (See Brewer article, pg. 177, col. 1, last paragraph).  Brewer et al. also teaches that multiple agents have been evaluated as potential treatments for CIPN, but most have not shown a benefit in ameliorating established CIPN (See Brewer article, pg. 181, col. 2, last paragraph to pg. 182, col. 1, 1st paragraph; Table 3).  Therefore, prior art demonstrates the difficulty in the treatment of CIPN. 
Therefore, the level of predictability in the art is dependent on many factors including the functionality of polypeptides and/or mimetics including whether the polypeptides and/or mimetics bind to IP3R1 or Bax thereby treating CIPN in a human subject.  While finding additional treatments for CIPN is important, the state of the art requires vast amounts of data, including analysis of the efficacy of a representative number of polypeptides and/or mimetics on treating CIPN, producing animal models based on the polypeptides and/or mimetics, additional in vitro and in vivo experiments on the polypeptides and/or mimetics in binding to IP3R1 or Bax in order to treat CIPN, and additional phase 0, I, II, III, and IV clinical trials on the polypeptides and/or mimetics in binding to IP3R1 or Bax in order to treat CIPN.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treating CIPN in a human subject.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering a therapeutically effective amount of a bcl-w protein, a BH4 domain containing fragment thereof, a polypeptide, or a bcl-w mimetic that binds IP3R1 or Bax in order to treat CIPN in a human In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants only demonstrate that the full length bcl-w protein and a naturally occurring BH4 domain fragment (i.e., SEQ ID NO: 2) functions by binding to IP3R1 is an effective therapy for treating CIPN, but fails to demonstrate a common core structure or sequence that each polypeptide and mimetic is required to contain in order to bind to IP3R1 or Bax and be effective to treat CIPN thereby failing to demonstrate a representative number of polypeptides or mimetics, other than SEQ ID NO: 31, as an effective therapy for treating CIPN.  Rather, Applicants appear to rely on the assumption that by providing evidence that SEQ ID NO: 2 binds to IP3R1 thereby treating CIPN, would further indicate that any polypeptide or mimetic that is at least 50% identical to SEQ ID NO: 2 would exhibit similar intended results (i.e., binding to IP3R1 or Bax in order to treat CIPN in a human subject).  However, such an assumption cannot be made because there is no indication that a polypeptide or mimetic that differs structurally from SEQ ID NO: 2 or SEQ ID NO: 31, i.e., at least 50% identity, at least 70% identity, from 1-10 substitutions, or from 1-5 substitutions, would exhibit similar positive results.  As discussed in the ["The Breadth of the Claims and The Nature of the Invention" section], the scope of the claimed invention encompasses up to 11 different amino acid substitutions, deletions, or insertions from SEQ ID NO: 2.  As such, an ordinary skilled artisan cannot extrapolate the efficacy demonstrated by SEQ ID NOs: 2 and 31 to extend to full scope of the claimed genus.  Moreover, it is noted that the specification demonstrates that the functionality of the BH4 domain with respect to treating degeneration is not conserved among bcl homologs, e.g., bcl-2 and bcl-xL (See present Specification, pg. 60, 2nd paragraph).  Therefore, without more experimentation demonstrating the efficacy of a representative number of polypeptides and mimetics, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed polypeptides and mimetics will treat a human subject suffering from CIPN in a similar fashion as that of SEQ ID NOs: 2 or 31 because the claimed sequences do not share a common core structure or sequence that would be indicative of the desired result. 

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The Specification discloses that the full length bcl-w protein (Example 3) and the naturally occurring BH4 domain of bcl-w (Example 4) treat paclitaxel-induced degeneration (See Figure 3).  Additionally, the Specification discloses in Example 5 an experiment demonstrating that the full length bcl-w and the naturally occurring BH4 domain of bcl-w function upstream of IP3R1 to treat axon degeneration (See present Specification, Example 5; Figure 4).  Plus, the specification discloses in Example 6 that paclitaxel reduced bcl-w mRNA in axons (See present Specification, Example 6; Figure 5).  The specification also discloses in Example 7 that reduced expression of bcl-w causes enhanced susceptibility to paclitaxel-induced degeneration both in vitro and in vivo (See present Specification, Example 7; Figure 6).  However, the examples provided in the specification may not be indicative of valid results (i.e., treating CIPN in a human subject by administering a polypeptide or mimetic that has at least 50% identity to the BH4 domain of bcl-w) because the examples fail to identity a necessary core structure and/or sequence that each polypeptide and/or mimetic must contain in order to achieve the desired result.  
Furthermore, the Specification provides little specific guidance or direction on the method of administering a polypeptide or mimetic that has at least 50% identity to the BH4 domain of bcl-w for binding to IP3R1 or Bax, which would then treat CIPN in a human subject.  Applicants provide no data, examples, figures, etc. demonstrating the efficacy of SEQ ID NOs: 4-32 and 50-53, either in vitro or in vivo.  Thus, since the Specification fails to provide a representative number of polypeptides and/or mimetics sharing a common core sequence of structure which would bind to IP3R1 or Bax thereby treating CIPN, there would be no way of determining whether full scope of the claimed method is achievable without an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One 

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72 would not be enabled by the written disclosure excluding that of administering to a bcl-w protein, a BH4 domain containing fragment thereof, or a bcl-w mimetic comprising an internally cross-linked polypeptide comprising the amino acid sequence of SEQ ID NO: 31 where the Xaa’s at positions 13 and 17 are selected from an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains, (S)-2-(4-pentenyl)Ala-OH, and (R)-2-(4-pentenyl)Ala-OH, and claims 1, 4-5, 14-18, 20, 23, 26, 46-57, and 71-72, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer (1) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 50% identical to the BH4 domain of bcl-w, (2) a polypeptide or bcl-w mimetic comprising an internal cross-link and is at least 70% identical to the BH4 domain of bcl-w, (3) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 10 substitutions relative to the amino acid sequence of the BH4 domain of bcl-w, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain, (4) a polypeptide or bcl-w mimetic comprising an amino acid sequence having between 1 to 5 substitutions relative to the amino acid sequence of the BH4 domain of bcl-w, irrespective of whether the substitutions are located on the non-interacting face of the BH4 domain in an amount effective to bind IP3R1 or Bax thereby treating CIPN in a human subject.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-51 and 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claims 50-51 and 56-57 encompass substitutions to amino acids that are located on the non-interacting face of the BH4 domain of bcl-w.  As discussed in the “Sequence Interpretation” section above, it is unclear which residues are located on the non-interacting face of the BH4 domain of bcl-w.  The instant rd paragraph).  Furthermore, the instant specification teaches that an example of the non-interacting alpha-helical face of the BH4 domain is the domain that interacts with IP3R and/or Bax (See instant specification, pg. 13, 2nd and last paragraph).  The instant specification also defines the “interacting face” of the internally cross-linked polypeptides as including those amino acid residues of the alpha helix that interacts with a Bax protein (See instant specification, pg. 23, 3rd paragraph).  However, the instant specification and the prior art do not specify which amino acid residues interact or do not interact with IP3R and/or Bax.  As such, it is unclear if (1) a non-interacting face of the BH4 domain of bcl-w is redefined in the instant specification as the face involved with interacting with IP3R and/or Bax, and/or (2) which amino acid residues are located on a non-interacting face that can be substituted.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to which residues are located on the non-interacting face and what constitutes a non-interacting face of the BH4 domain of bcl-w.  
Please note that the Examiner is interpreting the scope of claims 50-51 and 56-57 such that the substitutions encompass any of the 23 amino acid residues of the naturally occurring BH4 domain of bcl-w in order to advance prosecution. 

Claims 58-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claims 58-61 encompass where the bcl-w mimetic comprises or consists of the amino acid sequence of SEQ ID NO: 31 where each X is SEQ ID NO: 31 is alpha, alpha-disubstituted non-natural amino acid with olefinic side chains (claims 58 and 60) or (S)/(R)-2-(4-pentenyl)Ala-OH (claims 59 and 61).  It is noted that SEQ ID 
Although SEQ ID NO: 31 includes a note that the specification as filed describes substitutions and preferred embodiments, the discussed substitutions are not identified in the sequence listing itself for SEQ ID NO: 31.  MPEP 2422.01(IV) states that [i]t is generally acceptable to present a single, primary sequence in the specification and sequence listing by enumeration of its residues in accordance with the sequence rules ("primary sequence") and to discuss and/or claim variants of that primary sequence without presenting each variant as a separate sequence in the sequence listing.  However, the primary sequence should be annotated in the sequence listing to reflect such variants.  As such, the specification can identify the primary sequence and simply state that the invention encompasses variants thereof, but the primary sequence needs to include the possible variants in the sequence listing.  It is strongly recommended that any sequences appearing in the claims, or sequences that are considered essential to understanding the invention, be included in the sequence listing as a separate sequence.  
Thus, if each Xaa in SEQ ID NO: 31 is either an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains or (S)/(R)-2-(4-pentenyl)Ala-OH, then such possible substitutions at each Xaa should be indicated in the sequence listing.  For example, for the Xaa at position 13, the description should indicate that Xaa can be an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains, (S)-2-(4-pentenyl)Ala-OH, or (R)-2-(4-pentenyl)Ala-OH.  Such description would clearly indicate the variants of the primary sequence 
Please note that the Examiner is interpreting the scope of claims 58-61 such that each Xaa (i.e., positions 13 and 17-18) can be either an alpha, alpha-disubstituted non-natural amino acid with olefinic side chains or (S)/(R)-2-(4-pentenyl)Ala-OH in order to advance prosecution. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites that the bcl-w mimetic, the BH4 domain containing fragment, and the polypeptide are 18 to 100 amino acids in length.  However, claim 14 is dependent upon claim 1, which recites a BH4 domain containing fragment of a bcl-w protein.  As discussed in the “Sequence Interpretation” section above, a BH4 domain containing fragment must contain 100% identity to the BH4 domain of bcl-w where the BH4 domain of bcl-w domain is 23 amino acids in length as depicted in instant SEQ ID NO: 2.  Thus, since claim 14 encompasses where the BH4 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting the scope of claim 14 such that the bcl-w mimetic or the polypeptide are 18 to 100 amino acids in length and the BH4 domain containing fragment is 23 to 100 amino acids in length in order to advance prosecution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654